              Case 1:19-cv-01587-GSA Document 17 Filed 07/13/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                       )    Case No. 1:19-cv-01587
10   SARINA ELAINE CLARK,                              )
                                                       )    STIPULATION AND ORDER
11                  Plaintiff,                         )    FOR EXTENSION OF TIME
                                                       )
12          vs.                                        )
                                                       )
13   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
14                                                     )
                                                       )
15                  Defendant.                         )
16
17
            IT IS HEREBY STIPULATED, by and between the parties through their respective
18
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19
     from July 15, 2020 to August 14, 2020, for Plaintiff to serve on defendant with Plaintiff’s
20
     Opening Brief. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21
            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22
     the requested extension is necessary due several merit briefs being due on the same week.
23
     Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24
     Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25
     Court for any inconvenience this may cause.
26
     ///
27
     ///
28



                                                   1
              Case 1:19-cv-01587-GSA Document 17 Filed 07/13/20 Page 2 of 2



 1
                                     Respectfully submitted,
 2
 3   Dated: July 13, 2020            PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                  By: /s/ Jonathan Omar Pena
 5
                                     JONATHAN OMAR PENA
 6                                   Attorneys for Plaintiff

 7
 8
     Dated: July 13, 2020            MCGREGOR W. SCOTT
 9                                   United States Attorney
                                     DEBORAH LEE STACHEL
10                                   Regional Chief Counsel, Region IX
11                                   Social Security Administration

12
                                  By: */s/ Wyeth McAdam
13                                   Wyeth McAdam
14                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
15                                   (*As authorized by email on July 13, 2020)
16
17   IT IS SO ORDERED.
18
        Dated:    July 13, 2020                      /s/ Gary S. Austin
19                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                            2
